Title: To James Madison from William Kirkpatrick, 29 August 1807
From: Kirkpatrick, William
To: Madison, James



Sir
Malaga 29 Augt. 1807

I beg leave to confirm my last respects to You of the 10 July, which for want of a direct Conveyance was detained untill the 23 Inst, when I forwarded it by the Frigate Constitution Capt Campbell, Who proceeded That day with a favorable Wind for Algeciras.
On the 9 Inst. the Brig Alonzo of Salem Daniel Burges Master was sent in here by a Spanish Gun Boat the Commander of which after taking out three of the Alonzo’s Crew and putting on board Seven Spaniards, ordered them to proceed for Alhucemas on the Coast of Barbary, but Contrary Winds & Knowing trite of Navigation, They requested of Capt Burges to bring them to this Port.  After the quarantine was over, the Papers were made over to the Commandant of our Marine Tribunal Who very soon ordered the Alonzo to be sett at Liberty and a Representation to be made to Madrid against the Commander of the Gun Boat for having so wantonly sported his force in detaining a vessel Whose Papers, as well as those of the Cargo were in the best order.  At the Captain’s Request I have forwarded to our Chargé d’affaires in Madrid a Copy of his Protest, and Sentence in his favor, to be deposited in his office, untill a demand is forwarded from America for Damages Costs, and detention.  Capt Burges has carried other Copies with him.  His three men were sent over from Barbary, and arrived the day previous to his depart.
I inclose a Letter from Capt Campbell.  He will no doubt therein inform You, as to his future proceedings, and that the Hornet sailed on the 20 Ins for the Eastward
The President’s Proclamation of the 2 July Which I received under a Blank Cover from Your Department on the 18 Inst. I have given every publicity to.
It is said with some foundation I have reason to believe, that French Troops are on the point of passing Thro’ Spain to take Possession of the Ports in Portugal and cutt off all Communication with England  It is also given out that a French Army is expected to lay siege to Gibraltar.  I am respectfully Sir Your most ob he St

Willm. Kirkpatrick

